UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                       3/27/2020
---------------------------------------------------------------X
HERMINIO ROBLES, Jr.                                           )
                                                               )
                                    Plaintiff,                 )
                                                               )
         -against-                                             )   JUDGMENT PURSUANT
                                                               )   TO RULE 68
THE CITY OF NEW YORK; POLICE OFFICER )
JOHN M. HENDERSON, Shield No. 13171;                           )   19 Civ. 6581 (AT)
POLICE SERGEANT FELIX M. SALCEDO;                              )
POLICE OFFICER NANCY NIEVES; POLICE                            )
OFFICER DEALIP KUNDU, Shield No. 2736;                         )
POLICE OFFICER RUFFY PAULINO, Shield No. )
2978; JOHN DOES; and RICHARD ROES,                             )
                                                               )
                                    Defendants.                )
---------------------------------------------------------------X

        WHEREAS, plaintiff commenced this action by filing a complaint on or about

July 15, 2019, and filed an Amended Complaint on January 27, 2020, alleging that

defendants violated plaintiff’s federal civil and state common law rights; and

        WHEREAS, defendants have denied any and all liability arising out of plaintiff’s

allegations; and

        WHEREAS, on February 13, 2020, pursuant to Rule 68 of the Federal Rules of

Civil Procedure, defendants offered to allow plaintiff to take judgment against the City of

New York; and

        WHEREAS, on February 17, 2020, plaintiff accepted defendants’ Rule 68 Offer

of Judgment;

        NOW, IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

                 1.       Pursuant to Rule 68 of the Federal Rules of Civil Procedure,

plaintiff will take judgment against defendant City of New York in this action for the sum
of One Thousand and One Dollars ($1,001.00), plus reasonable attorneys’ fees, expenses

and costs to the date of the offer for plaintiff’s federal claims.

                2.      This judgment shall be in full satisfaction of all federal and state

law claims or rights that plaintiff may have to damages, or any other form of relief,

arising out of the alleged acts or omissions of defendants or any official, employee, or

agent, either past or present, of the City of New York, or any agency thereof, in

connection with the facts and circumstances that are the subject of this action.

                3.      This judgment shall not to be construed as an admission of liability

by defendants or any official, employee, or agent of the City of New York, or any agency

thereof; nor it is an admission that plaintiffs have suffered any damages.

                4.      In accepting defendants’ offer of judgment, plaintiff releases and

discharges defendants; their successors or assigns; and all past and present officials,

employees, representatives, and agents of the City of New York, or any agency thereof,

from any and all claims that were or could have been alleged by plaintiff arising out of

the facts and circumstances that are the subject of this action.

                5.      By accepting the offer of judgment, plaintiff waived plaintiff’s

rights to any claim for interest on the amount of the judgment.

                6.      By accepting the offer of judgment, plaintiff agreed that the

aforesaid payment of One Thousand and One Dollars ($1,001.00) within ninety (90) days

of the date of acceptance of the offer shall be a reasonable time for such payment, unless

plaintiff received medical treatment in connection with the underlying claims in this case

for which Medicare has provided, or will provide, payment in full or in part. If plaintiff is

a Medicare recipients who received medical treatment in connection with the claims in




                                               2
